Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patel Neilesh on August 16, 2022.

In the claims:


1. (Currently Amended) An apparatus comprising: a channel estimator circuit comprising: a symbol correlator circuit configured to generate a plurality of symbol correlation values of a sequence of pilot symbols, the pilot symbols received by the apparatus and correlated to a predefined sequence of secure symbols; a plurality of accumulator circuits, configured to summate the plurality of symbol correlation values for a respective channel tap to generate a respective estimated Channel Impulse Response (CIR) value, each channel tap corresponding to a phase of a symbol; a memory circuit configured to store the estimated CIR values for each channel tap; and an attack detector circuit configured to extract a statistical characteristic from the plurality of estimated CIR values within a temporal range of the channel taps, and to compare the statistical characteristic to a reference value to detect a distance decreasing attack, wherein the temporal range only includes channel taps that are earlier in time than a channel tap of a direct path to the apparatus.



10. (Currently Amended) A method for first path acceptance for secure ranging comprising: determining a Channel Impulse Response (CIR) of a communication channel for a plurality of channel taps, each channel tap corresponding to a respective one of a plurality of time slots of the CIR, wherein the CIR comprises a plurality of estimated CIR values; extracting a statistical characteristic from the estimated CIR values within a temporal range of the channel taps, wherein the temporal range only includes channel taps that are earlier in time than a channel tap of the first path; and comparing the statistical characteristic to a reference value to detect a distance decreasing attack.


Reasons For Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 17 are allowable over the prior art since the prior art references, which include Applicant’s own work, taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant’s independent claims. 
The Examiner asserts the prior art of record does not reasonably suggest Applicant’s innovative concept and independent claim language, in addition to the whole of the claim, of 
extracting a statistical characteristic from the estimated CIR values within a temporal range of the channel taps, wherein the temporal range only includes channel taps that are earlier in time than a channel tap of the first path; and comparing the statistical characteristic to a reference value to detect a distance decreasing attack.
Kuchler (US Pub. No. 2018/0138993 A1) is relied upon to suggest an apparatus comprising (see Kuchler para 0230, 0233 and 0235): a channel estimator circuit comprising (see Kuchler Figures 4 and 5 block 410): a symbol correlator circuit configured to (see Kuchler Figure 5 block 510) generate a plurality of symbol correlation values of (reads on output a resulting correlation signal, see Kuchler para 0092) a sequence of pilot symbols (reads on receive the digital representation of the received RF signal output by the ADC, and to perform cross-correlation of the received signal with a reference pattern, which in the illustrated example consists of a synchronisation symbol, and to output a resulting correlation signal, see Kuchler para 0092), the pilot symbols (reads on SYNC symbol 505, see Kuchler Figure 5) received by (reads on the input arrow of the SYNC symbol, see Kuchler Figure 5 block 505) the apparatus (see Kuchler para 0230, 0233 and 0235 and Figure 5 block 500) and correlated to a predefined sequence of secure symbols (reads on perform cross-correlation of the received signal with a reference pattern, which in the illustrated example consists of a synchronisation symbol, and to output a resulting correlation signal, see Kuchler para 0092); a plurality of accumulator circuits (reads on a plurality of accumulator circuits, see Kuchler para 0092 and Figure 5 block 520), configured to summate the plurality of symbol correlation values for a respective channel tap to generate a respective estimated Channel Impulse Response (CIR) value (see Kuchler Figure 5 block 410. The Examiner asserts Applicant’s Figure 4 disclosure of the accumulator configuration is the same as the prior art’s Figure 5 disclosure of the accumulator configuration), each channel tap corresponding to a phase of a symbol (see Kuchler Figure 5 block 410); a memory circuit configured to store the estimated CIR values for each channel tap (reads on memory for storing channel estimates, see Kuchler para 0125); and an attack detector (reads on the validation component 530 of Kuchler Figure 5 that is arranged to determine whether an attack on the system is occuring responsive to determining the amplitude of validated channel estimate information, see Kuchler para 0112 – 0113, 0127, 0161 and 0169) circuit configured to (see Kuchler para 0230, 0233 and 0235); however, Kuchler doesn’t teach Applicant’s independent claim language. 
Huang (US Pub. No. 2020/0278438 A1) is relied upon to teach extract a statistical characteristic from the plurality of estimated CIR values within a temporal range of the channel taps (reads on the processor determining the variance of each of the collected CIR amplitudes at some or all taps, see Huang para 0057 and 0093), and to compare the statistical characteristic to a reference value to detect a distance decreasing attack (reads on the processor comparing the calculated amplitude variance with a deviation threshold to determine if the amplitude variance is larger than the deviation threshold, see Huang para 0094. The Examiner asserts one of ordinary skill in the art would consider it trivial to determine standard deviation/probability distribution from the disclosed variance because it is an elementary mathematical transformation that is well within the skills of one of ordinary skill in the art); however, integrating the teachings of Huang do not remedy the deficiencies of the prior art of record.
Accordingly, the prior art of record does not suggest Applicant's independent claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571) 270-5191.  The examiner can normally be reached on Mon-Thurs. from M-TH 6am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRIAN F SHAW/Primary Examiner, Art Unit 2496